Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 1 of 8

                                                                           Attachment A




                                                                 Exhibit "O"
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 2 of 8
                                                                             Attachment B
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 3 of 8


                                                                            Attachment C
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 4 of 8
                                                                              Attachment D
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 5 of 8
                                                                     Attachment E




          This information has been provided by the Center for Disease Control (CDC).
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 6 of 8
                                                    Attachment F
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 7 of 8




                                                                                         Attachment G
Case 4:18-cv-00298-CVE-JFJ Document 166-15 Filed in USDC ND/OK on 04/09/20 Page 8 of 8




                                                                                         Attachment H
